UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB MARK ONE: x Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the Fiscal year ended December 31, o Transition Report Under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the transition period from to. Commission file number 0-20726 Kent International Holdings, Inc. (Exact name of small business issuer as specified in its charter) Nevada 20-4888864 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 211 Pennbrook Road, P.O. Box 97, Far Hills, New Jersey 07931 (Address of principal executive offices) (Zip Code) Issuer’s telephone number(908) 766-7222 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.002 per share (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Check if there is no disclosure of delinquent filers in response to item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o The issuer’s revenues for the fiscal year ended December 31, 2007 were approximately As of February 29, 2008, there were 3,567,956 shares of common stock outstanding.The aggregate market value of the common stock held by non-affiliates of the issuer, based upon the closing sale price on The Pink Sheets on February 29, 2008, was approximately $3.6 million. Transitional Small Business Disclosure FormatYes o No x Portions of the following documents are incorporated by reference in this Report on Form 10-KSB: 1. Information required under Part III of this report is incorporated by reference from the Registrant’s Information Statement for the Registrants Annual Meeting of Stockholders expected to be held on May 19, 2008. PART I Item 1.- DESCRIPTION OF BUSINESS General Except for the historical information contained herein, the matters discussed in this Annual Report on Form 10-KSB are forward-looking statements that involve risks and uncertainties.For a discussion of certain factors which may affect the outcome projected in such statements, see Item 6 (“Management’s Discussion and Analysis of Financial Condition and Results of Operations”) of this Annual Report, as well as factors noted in the balance of this Item 1 (“Description of Business”).Actual results may differ materially from those projected.These forward-looking statements represent the Company’s judgment as of the date of the filing of this Annual Report.The Company disclaims, however, any intent or obligation to update these forward-looking statements. Background Kent International Holdings, Inc. (“Kent International” or “Company”), previously known as Cortech, Inc. (“Cortech”), was a biopharmaceutical company whose primary focus had been the discovery and development of novel therapeutics for the treatment of inflammatory disorders.Cortech was incorporated in 1982 in Colorado and reincorporated in Delaware in 1991.Specifically, Cortech had directed its research and development efforts principally toward protease inhibitors and bradykinin antagonists.Although these efforts produced certain intellectual property rights, these rights are currently recorded at nil value as the Company is not currently marketing them. In response to disappointing test results and its loss of collaborative partner support, Cortech implemented a series of workforce reductions which resulted in the Company having no compensated employees from 1999 until November 2005, and effectively discontinued all internal research and development activities.In addition, in 1998 Cortech decommissioned its laboratories and sold all of its remaining scientific, technical and office equipment.As a result of these actions, Cortech no longer had the staff or operative facilities required to conduct internal research and development activities. On May 25, 2006, Cortech was reincorporated in Nevada by a merger with its wholly owned subsidiary, Kent International Holdings, Inc.The reincorporation effected a change in Cortech’s legal domicile from Delaware to Nevada and a change in the name from Cortech, Inc. to Kent International Holdings, Inc. Business Development Activities Our current business plan is to serve as a vehicle for the acquisition of or merger or consolidation with another company (a ‘‘target business’’).The Company may use its available working capital, capital stock, debt or a combination of these to start a business or to effect a business combination with a company seeking to establish a public trading market for its securities while avoiding the time delays, significant expense, loss of voting control and other burdens including significant professional fees of an initial public offering.A business combination may be with a financially stable, mature company or a company that is in its early stages of development or growth, which could include companies seeking to obtain capital and to improve their financial stability. The Company will not restrict its search to any particular industry; rather, it may investigate businesses of essentially any kind or nature and participate in any type of business that may, in management's opinion, meet the business objectives as described in this report.The Company emphasizes that the description in this report of the business objective of seeking an operating business is extremely general and is not meant to restrict management discretion to seek and enter into potential business opportunities. 2 The Company has not identified the particular business in which it will seek to engage, nor has it conducted any market studies with respect to any business or industry to evaluate the possible merits or risks of the target business or industry in which the Company ultimately may operate.To the extent the Company enters into a business combination with a financially unstable company or an entity in its early stage of development or growth, including entities without established records of revenues or earnings, or starts its own new business, the Company will become subject to numerous risks inherent in the business and operations of financially unstable and early stage or developing companies.In addition, to the extent that the Company effects a business combination with an entity in an industry characterized by a high level of risk or starts its own new business in such an industry, the Company will become subject to the currently unascertainable risks of that industry.An extremely high level of risk frequently characterizes certain industries that experience rapid growth.In addition, although the Company will endeavor to evaluate the risks inherent in a particular industry or target business, the Company cannot assure you that it will properly ascertain or assess all significant risk factors. Sources of target businesses Kent International anticipates that target business candidates may be brought to the Company’s attention from various unaffiliated sources, including securities broker-dealers, investment bankers, private equity groups, venture capitalists, bankers and other members of the financial community, who may present solicited or unsolicited proposals.The Company’s officers and directors and their affiliates may also bring to the Company’s attention target business candidates.The Company has entered into non-exclusive agreements with several finders and investment bankers and may engage such firms in the future for which the Company may pay a finder's fee or other compensation if a transaction is completed. Selection of a target business and structuring of a business combination The Company’s management will have significant flexibility in identifying and selecting a prospective target business. In evaluating a prospective target business, management may consider, among other factors, the following: · the financial condition and results of operation of the target; · the growth potential of the target and that of the industry in which the target operates; · the experience and skill of the target's management and availability of additional personnel; · the capital requirements of the target; · the competitive position of the target; · the stage of development of the target's products, processes or services; · the degree of current or potential market acceptance of the target's products, processes or services; · proprietary features and the extent and quality of the intellectual property or other protection of the target's products, processes or services; · the regulatory environment of the industry in which the target operates; · the prospective equity interest in, and opportunity for control of, the target; and · the costs associated with effecting a business combination. These criteria are not intended to be exhaustive.Any evaluation relating to the merits of a particular business combination will be based, to the extent relevant, on the above factors as well as other considerations deemed relevant by the Company’s management in connection with effecting a business combination consistent with the Company’s business objective.In connection with the evaluation of a prospective target business, the Company anticipates that it will conduct an extensive due diligence review that will encompass, among other things, meetings with incumbent management and inspection of facilities, as well as a review of financial or other information that will be made available to us. 3 Social Networking Website Kent International has developed a niche social networking website, www.chinauspals.com, designed to promote cultural exchange between the citizens of the United States and those of the People’s Republic of China.Membership to the site is free, thus, any potential revenues will be derived from advertisements placed on the site by third parties.The site provides users with access to other users’ personal profiles and enables the user to send private messages to other registered users of similar interests in order to develop lasting friendships or simply attain a pen pal.Chinauspals.com also features user generated discussion forums and blogs as well as user submitted videos and pictures. Risk Factors Our business development activities and website produce losses The
